  Case 3:19-mj-01537-DEA Document 35 Filed 04/01/21 Page 1 of 3 PageID: 82




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              :     Hon. Douglas E. Arpert
                                      :
      v.                              :     Mag. No. 19-1537 (DEA)
                                      :
OMAR FELICIANO-ESTREMERA              :     CONTINUANCE ORDER



      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Alexander E. Ramey, Assistant United States Attorney), and defendant

Omar Feliciano-Estremera (by Benjamin J. West, Assistant Federal Public

Defender), for an order granting a continuance of the proceedings in the above-

captioned matter from the date this Order is signed through June 11, 2021, to

permit defense counsel the reasonable time necessary for effective preparation

in this matter and to allow the parties to discuss the matter and conduct plea

negotiations in an effort to resolve the case before grand jury proceedings and

trial; and the Court having previously entered Standing Orders 20-02, 20-03,

20-09, 20-12, extensions of Standing Order 20-12, and Standing Order 21-04,

continuing this and all other criminal matters in this district until June 1,

2021, in response to the national emergency created by COVID-19; and the

defendant being aware that he has the right to have the matter submitted to a

grand jury within 30 days of the date of his arrest pursuant to Title 18, United

States Code, Section 3161(b); and eight prior continuances having been
  Case 3:19-mj-01537-DEA Document 35 Filed 04/01/21 Page 2 of 3 PageID: 83




entered; and the defendant, through his attorney, having consented to the

continuance; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1)   Plea negotiations are ongoing, and both the United States and the

defendant seek time to achieve a successful resolution of these negotiations,

which would render trial of this matter unnecessary;

      (2)   In response to the national emergency created by COVID-19, the

Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,

20-12, extensions of Standing Order 20-12, and Standing Order 21-04, which

are incorporated herein by reference;

      (3)   The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (4)   The defendant has consented to the aforementioned continuance;

      (5)   The grant of a continuance will likely conserve judicial resources;

and

      (6)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

                                VW day of April, 2021;
      WHEREFORE, it is on this ____



                                        2
  Case 3:19-mj-01537-DEA Document 35 Filed 04/01/21 Page 3 of 3 PageID: 84




      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through June 11, 2021; and it is further

      ORDERED that the period from the date this Order is signed through

June 11, 2021, shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                    HON. DOUGLAS
                                          DOUGL
                                              G AS
                                              GL  A E. AR
                                                       A
                                                       ARPERT
                                                          PERT
                                    United States
                                           State
                                              tes Magistrate
                                              te  Magistra
                                                         ate Ju
                                                             Judge



Form and entry consented to:




Alexander E. Ramey
Assistant United States Attorney


 V-%UHQGDQ'D\
J. Brendan Day
Attorney-in-Charge
Trenton Branch Office


s/Benjamin West
Benjamin J. West
Assistant Federal Public Defender
Counsel for Defendant Omar Feliciano-Estremera




                                       3
